DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 16/663,259, filed 24 October 2019, which claims priority to Provisional Application No. 62/864,181, filed 20 June 2019.
Claims 1–25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 9, 10, 16, 17, and 24 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires “each element or step” of the claim to be separated by a line indentation.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, and 19–22 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
The term “about” in each of claims 1, 2, and 19–22 is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  M.P.E.P. § 2173.05(b)(III)(A).  For example, would a pulse of electromagnetic radiation having a wavelength of 792.5 nm be within one, both, or neither of the claimed bands of about 770 to about 790 nm and about 795 to about 815 nm?

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–22, 24, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0160318 A1 (“Blanquart”) in view of U.S. Patent Application Publication No. 2015/0381909 A1 (“Butte”), both of which were listed on the 14 October 2020 Information Disclosure Statement and were cited as ‘Y’ references in prosecution for corresponding International Application PCT/US2020/035599.  The International Search Report, Written Opinion, and International Preliminary Report on Patentability are added to the record.
Blanquart, directed to pulsed illumination in a light-deficient environment, teaches with respect to claim 1 a system comprising:
an emitter for emitting pulses of electromagnetic radiation (¶ 0078, “an emitter to emit a plurality of pulses of electromagnetic radiation”);
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation (id., “sensing reflected electromagnetic radiation from said pulses with a pixel array”); and
a controller comprising a processor in electrical communication with the image sensor and the emitter (¶ 0065, embodiment in computing device that includes processor or controller);
wherein the controller synchronizes timing of the pulses of electromagnetic radiation during a blanking period of the image sensor (¶¶ 0035–38, Fig. 1; timing of light pulse is synchronized to blanking period in sensor).
The present invention differs from Blanquart in that the claimed invention attempts to define a pulse of electromagnetic radiation occurring in something approximating at least one of two near-infrared wavelength bands (see § 112(b) rejection supra).  Blanquart teaches operation on infrared radiation at ¶ 0077, but does not disclose specific bands within infrared.  However, Butte, directed to emission for white and infrared light, teaches with respect to claim 1:
wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of:
electromagnetic radiation having a wavelength from about 770 nm to about 790 nm (¶ 0055, laser emitting light having 775-795 nm wavelength; M.P..E.P. § 2144.05(I), “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”); or
electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (id., 760–810 nm).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to build the Blanquart system to pulse infrared light at either of the two bands specified in the claim, or any of the bands disclosed by Butte, in order to fluoresce a sample containing a flurophore that has its excitation wavelength at the desired wavelength.  Butte ¶¶ 0043, 0051.  See M.P.E.P. § 2144.05(II) (routine optimization of result-effective variable considered obvious).

Regarding claim 2, Blanquart in view of Butte makes obvious the system of claim 1, where at least one of the electromagnetic radiation having a wavelength from about 770 nm to about 790 nm (Butte ¶ 0055, overlapping and encompassing ranges) and the electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (id.) is an excitation wavelength that causes one or more reagents to fluoresce (Butte ¶¶ 0041, 0043; imaging sample including near-infrared fluorophore at excitation wavelength) that is different from the excitation wavelength (¶ 0019, notch filter that removes excitation light from an image but allows capture of fluorescence emission requires the fluorescent wavelength to differ from the excitation wavelength).

Regarding claim 3, Blanquart in view of Butte makes obvious the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames (Blanquart ¶ 0078, “sensing reflected electromagnetic radiation from said pulses with a pixel array to create a plurality of image frames”,
wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter (id., “wherein said pixel array is read at an interval that corresponds to the pulse interval of said laser emitter”)
and produces a dataset corresponding in time with each pulse of electromagnetic radiation (id., image frames)
to generate a plurality of datasets corresponding to the plurality of exposure frames (id., “creating a stream of images by combining the plurality of image frames to form a video stream”).

Regarding claim 4, Blanquart in view of Butte teaches the system of claim 3, wherein the plurality of image frames are combined to form an image frame (Butte ¶ 0167, creating composite images from visible light and infrared fluorescence).

Regarding claim 5, Blanquart in view of Butte teaches the system of claim 1, wherein the pixel array of the image sensor is a dual sensitivity pixel array comprising a plurality of pixels sensitive to long exposure and a plurality of pixels sensitive to short exposure (Blanquart ¶ 0078, “In an embodiment, said luminance pulse is sensed by long exposure pixel and short exposure pixels within a pixel array”).

Regarding claim 6, Blanquart in view of Butte teaches the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a green partition of electromagnetic radiation, a red portion of electromagnetic radiation, and a blue portion of electromagnetic radiation (Blanquart ¶ 0078, red, green, and blue pulses).

Regarding claim 7, Blanquart in view of Butte teaches the system of claim 1, wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (Blanquart ¶ 0078, “In an embodiment, said third pulse is a luminance pulse that is pulses [sic] twice as often as the first and second pulses”).

Regarding claim 8, Blanquart in view of Butte teaches the system of claim 1, wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (Blanquart cl. 3, “the plurality of sources are configured to be actuated simultaneously”).

Regarding claim 9, Blanquart in view of Butte teaches the system of claim 1, wherein at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor (Butte ¶ 0167, creating composite images from visible light and infrared fluorescence),
wherein the system further comprises a display for displaying two or more exposure frames as an image frame (id.).

Regarding claim 10, Blanquart in view of Butte teaches the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent (Butte ¶ 0041, emitting excitation light for fluorophore),
and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent with a scene (id., image sensor detects fluorescence emission light from fluorophore).

Regarding claim 11, Blanquart in view of Butte teaches the system of claim 10, wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure based on the fluorescence exposure time (Butte ¶¶ 0098–0100, application to labeling and imaging a tumor).

Regarding claim 12, Blanquart in view of Butte teaches the system of claim 11, wherein the controller is configured to:
receive the location of the critical tissue structure from the corresponding system (Butte ¶¶ 0098–100, labeling a tumor),
generate an overlay frame comprising the location of the critical tissue structure within the scene (¶ 0167, fluorescent image); and
combine the overlay frame with a color image depicting the scent to indicate the location of the reagent within the scene (id., composite image).

Regarding claim 13, Blanquart in view of Butte teaches the system of claim 1, wherein the blanking period of the image sensor corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (Blanquart ¶ 0035, operation between cycles on rolling shutter model sensor).

Regarding claim 14, Blanquart in view of Butte teaches the system of claim 1, wherein the controller is configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold [that] determines proper illumination of a scene in a light deficient environment (Blanquart ¶ 0078, adjusting white balance).

Regarding claim 15, Blanquart in view of Butte teaches the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (Butte ¶ 0167, combining images illuminated with white light and infrared light to produce composite image).

Regarding claim 16, Blanquart in view of Butte teaches the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent (Butte ¶ 0041, excitation light source for fluorophore),
and wherein at least a portion of the reflected electromagnetic radiation sensed by the image sensor is a relaxation wavelength of the reagent (id., white light source).

Regarding claim 17, Blanquart in view of Butte teaches the system of claim 16, wherein the image sensor is configured to sense the relaxation wavelength of the reagent to generate a fluorescence exposure frame (Butte ¶ 0020, synchronizing light sources to capture frames)
and wherein the controller is further configured to provide the fluorescence exposure frame to a corresponding system that identifies one or more critical structures in a body based on the fluorescence exposure frame (¶ 0098, identifying a labeled tumor using the imaging system).

Regarding claim 18, Blanquart in view of Butte teaches the system of claim 17, wherein the one or more critical structures in the body comprise one or more of . . . a tumor (Butte ¶¶ 0098–0100, application for tumor surgery).

Regarding claims 19–22, Butte Figure 7 illustrates a notch filter allowing light with a wavelength below 770 nm and above 800 nm, and a cleanup filter that allows light with wavelengths between 780 and 790 nm, so that light between 770 and 780 nm and between 790 and 800 nm is blocked.  This overlaps the various claimed filter values (M.P.E.P. § 2144.05(I)), as far as they can be ascertained with any certainty, or otherwise makes obvious the current approximate filter ranges claimed improperly and any various exact values of filter ranges that may be claimed properly in a future amendment, based on use for a particular fluorophore (M.P.E.P. § 2144.05(II)).

Regarding claim 24, Blanquart in view of Butte teaches the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation (Butte ¶ 0044, pulsed light sources) repeatedly sufficient for generating a video stream comprising a plurality of image frames (¶ 0167, production of real-time video),
wherein each image frame in the video stream comprises data from a plurality of exposure frames (id., composite frames)
wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (¶ 0164, coordination of illumination with camera).

Regarding claim 25, Blanquart in view of Butte teaches the system of claim 1, wherein the emitter emits the pulses of electromagnetic radiation during the blanking period of the image sensor such that the pixel array is charged and ready to be read during a readout period of the image sensor (Blanquart ¶¶ 0035–36, coordination of blanking period for rolling shutter sensor and light source).

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Blanquart in view of Butte as applied to claim 1 above, and further in view of U.S. Patent No. 5,318,024 A (“Kittrell”), which was listed on the 14 October 2020 Information Disclosure Statement and was cited as a ‘Y’ reference in prosecution for corresponding International Application PCT/US2020/035599.  Claim 23 is directed to a polarization filter in a path of the pulses of electromagnetic radiation emitted by the emitter.  Blanquart and Butte do not disclose this limitation.  However, Kittrell, directed to a laser endoscope, teaches this limitation (13:66–68, polarizer 223 “to control the location and divergence of the laser light”; 18:36–40, polarizer 47 rotates to act as camera shutter; 19:32–34, polarizing beam splitter).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Blanquart or Butte system to use a polarizing filter, as taught by Kittrell, in order to control the emission light finely.  Kittrell 13:66–68.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2016/0042513 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487